Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 05/18/2021. In virtue of this communication and the Examiner’s Amendment entered below, claims 1-20 are allowed.
Claims 21-24 cancelled in a preliminary amendment.
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 12/03/2020, 12/02/2020, 12/01/2020, and 08/10/2020 are in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 08/06/2020 have been reviewed by Examiner and they are acceptable.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 				Interview Summary
	Authorization for this examiner’s amendment was given in a communication with James Anglehart (Reg. No. 38,796). 


	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with James Anglehart (Reg. No. 38,796).

Please amend original claims 1-20 as follows:
1. (Currently amended) An automated license plate recognition system comprising:
	a camera unit comprising: 
a first image acquisition device for acquiring at least a first image of a license plate; and
a second image acquisition device for acquiring at least a second image of the license plate;
	at least one processing unit; and

		obtaining the first image and the second image of the license plate;
	determining a three-dimensional position of the license plate relative to the camera unit based on stereoscopic image processing of the first image and the second image, wherein determining the three-dimensional position of the license plate comprises:
determining a difference of pixel coordinates of the license plate in the first image and the second image; and 
determining the three-dimensional position of the license plate based on the difference of the pixel coordinates and configuration information of the first image acquisition device and the second image acquisition device;
		obtaining a geographical location of the camera unit;
	determining a geographical location of the license plate from the three-dimensional position of the license plate relative to the camera unit and the geographical location of the camera unit; and
		outputting the geographical location of the license plate.

2. (Original) The system of claim 1, wherein determining the three-dimensional position of the license plate comprises:
	locating the license plate in the first image and the second image; and


3. (Currently amended) The system of claim 2, wherein locating the license plate in the first image and the second image comprises: 
identifying the pixel coordinates of the license plate in the first image and the second image 




4. (Original) The system of claim 3, wherein identifying the pixel coordinates of the license plate in the first image and the second image comprises locating the pixel coordinates of at least one corner of the license plate in the first image and the second image.

5. (Currently amended) The system of claim 1, wherein obtaining the geographical location of the camera unit comprises determining the geographical location of the camera unit based on at least one of: 
, of the camera unit relative to the one or more antennas and a position of the camera unit relative to the one or more antennas, 
a previous known geographical location of the camera unit and dead-reckoning information, and 
interpolation from two geographical coordinates indicative of the geographical location of the camera unit.     

6. (Original)The system of claim 1, further comprising a positioning unit for determining the geographical location of the camera unit, and wherein obtaining the geographical location of the camera unit comprises receiving the geographical location of the camera unit from the positioning unit.

7. (Currently amended) The system of claim 6, wherein the geographical location of the camera unit is determined based on real-time kinematic processing of GPS signals received at one or more antennas connected to the positioning unit, of the camera unit relative to the one or more antennas and a position of the camera unit relative to the one or more antennas. 

8. (Original)The system of claim 6, wherein the geographical location of the camera unit is determined based on a previous known geographical location of the camera unit and dead-reckoning information. 



10. (Original) The system of claim 1, wherein the first image acquisition device is a first monochrome camera, the second image acquisition device is a second monochrome camera, the first camera and the second camera having substantially a same wavelength sensitivity, the first image is a first monochrome image, and the second image is a second monochrome image.

11. (Original)The system of claim 1, wherein the camera unit further comprises the at least one processing unit and the at least one non-transitory computer-readable memory. 

12. (Original) The system of claim 1, wherein the system further comprises an external computing device in communication with the camera unit, the external computing device comprising the at least one processing unit and the at least one non-transitory computer-readable memory.

13. (Original) The system of claim 1, wherein the program instructions are further executable by the at least one processing unit for:
determining an exposure quality level of the license plate in the first image and the second image; 

identifying the license plate number in the selected one of the first image and the second image.

14. (Currently amended) A computer-implemented method for determining a geographical location of a license plate, the method comprising:
obtaining a first image and a second image of a license plate, the first image acquired by a first image acquisition device of a camera unit and the second image acquired by a second image acquisition device of the camera unit;
	determining a three-dimensional position of the license plate relative to the camera unit based on stereoscopic image processing of the first image and the second image, wherein determining the three-dimensional position of the license comprises:
determining a difference of pixel coordinates of the license plate in the first image and the second image; and 
determining the three-dimensional position of the license plate based on the difference of the pixel coordinates and configuration information of the first image acquisition device and the second image acquisition device;
	obtaining a geographical location of the camera unit;
	determining a geographical location of the license plate from the three-dimensional position of the license plate relative to the camera unit and the geographical location of the camera unit; and
	outputting the geographical location of the license plate.

15. (Original)The method of claim 14, wherein determining the three-dimensional position of the license plate comprises:
	locating the license plate in the first image and the second image; and
	determining the three-dimensional position of the license plate based on the license plate located in the first image and the second image.

16. (Currently amended)The method of claim 15, wherein locating the license plate in the first image and the second image comprises: 
identifying the pixel coordinates of the license plate in the first image and the second image





17. (Original)The method of claim 16, wherein identifying the pixel coordinates of the license plate in the first image and the second image comprises locating the pixel coordinates of at least one corner of the license plate in the first image and the second image.

18. (Currently amended)The method of claim 14, wherein obtaining the geographical location of the camera unit comprises determining the geographical location of the camera unit based on real-time kinematic processing of GPS signals received at one or more antennas, of the camera unit relative to the one or more antennas and a position of the camera unit relative to the one or more antennas. 

19. (Original)The method of claim 14, wherein obtaining the geographical location of the camera unit comprises determining the geographical location of the camera unit based on a previous known geographical location of the camera unit and dead-reckoning information.

20. (Original)The method of claim 14, wherein obtaining the geographical location of the camera unit comprises determining the geographical location of the camera unit based on interpolation from two geographical coordinates indicative of the geographical location of camera unit.

21 – 24. (Previously cancelled)



Reasons for Allowance

Claims 1-20 are allowed. 

Takano et al. (US 6404902): discloses an image processing apparatus includes a plurality of imaging devices located at respective prescribed positions; at least one optical device for receiving light and projecting an image of the received light to the imaging devices; and an image processing section for processing respective images obtained by the imaging devices, wherein the imaging devices and the optical section form a single unit. (Abstract)
Kelly et al. (US 20160232410): discloses improved systems and methods for determining vehicle speed along a roadway use a precisely timed sequence of images. In various embodiments, vehicle position and speed may be estimated based on geometric knowledge of certain vehicle features unlikely to vary among vehicles, e.g., boundary points along license plate characters and the knowledge that these points are coplanar on intact license plates. Embodiments of the invention facilitate determination of position and speed without requiring any manual calibration or measurement of the camera's position in space with respect to the road surface. (Abstract.)
Che et al. (US 2018/0268687): discloses the present application relates to the field of monitoring, and discloses a method and a device for obtaining evidences for illegal parking of a vehicle. In the method for obtaining evidences of the present application, a correspondence relationship between shooting positioning parameters of a first camera and a second camera is preset. The method for obtaining evidences comprises: taking a first photo of an illegally parked vehicle using the first camera and obtaining a current first shooting positioning parameter of the first camera; according to 

A statement indicating reasons for allowable subject matter follows: 
 As per Independent claims 1 and 14 claims are allowed in view of the above Examiner amendment, and analysis of closest prior arts.
The cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “an automated license plate recognition system comprising: a camera unit comprising: a first image acquisition device for acquiring at least a first image of a license plate; and a second image acquisition device for acquiring at least a second image of the license plate; at least one processing unit; and at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit for: obtaining the first image and the second image of the license plate; determining a three-dimensional position of the license plate relative to the camera unit based on stereoscopic image processing of the first image and the second image, wherein determining the three-dimensional position of the license plate comprises: determining a difference of pixel coordinates of the license plate in the first image and the second image; and  determining the three-dimensional position of the license plate based on the difference 
Dependent Claims are allowable due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661